United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 7, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-60768
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEVIS WILSON, also known as K-Money,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 2:04-CR-114-1
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.


PER CURIAM:*

     Kevis Wilson was convicted of conspiracy to obstruct

interstate commerce (Count One), aiding and abetting obstruction

of interstate commerce (Count Two), aiding and abetting the

possession of more than $5,000 of stolen currency (Count Three),

and aiding and abetting the interstate transportation of more

than $5,000 of stolen currency (Count Four).    He appeals, arguing

that the district court did not have jurisdiction to try him on

Count Two.     The district court did, however, have jurisdiction.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60768
                                -2-

See United States v. Cotton, 535 U.S. 625, 630-31 (2002); United

States v. Jacquez-Beltran, 326 F.3d 661, 662 (5th Cir. 2003).

     Wilson also argues that the evidence at trial was

insufficient to support his conviction on Count Two.     Because

Wilson made a motion for a judgment of acquittal at the close of

all the evidence, this court ordinarily would review his

conviction to determine whether a rational trier of fact could

have found that the evidence established the essential elements

of the offense beyond a reasonable doubt.   United States v.

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).   However, the

Government argues that Wilson did not preserve his sufficiency

claim for appeal, because his motion for a judgment of acquittal

did not specifically raise this argument, and that Wilson is

entitled to relief only if he can establish that affirming his

conviction would result in a manifest miscarriage of justice.

See United States v. Herrera, 313 F.3d 882, 884-85 (5th Cir.

2002) (en banc).   This court need not decide which standard of

review applies, because Wilson’s sufficiency claim fails even if

he preserved it.

     To support Wilson’s conviction for aiding and abetting

obstruction of interstate commerce, the Government had to

establish that Wilson aided and abetted in the commission of a

robbery and that the robbery interfered with interstate commerce.

See United States v. Ferguson, 211 F.3d 878, 885 (5th Cir. 2000).

Wilson challenges only the sufficiency of the robbery element.
                           No. 05-60768
                                -3-

     The testimony established that Grand Casino Tunica owned the

money stolen by the defendants.   Therefore, the jury rationally

could have found that the casino was the victim of the theft.

See United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995);

United States v. Carpenter, 611 F.2d 113, 114 (5th Cir. 1980).

The testimony also established that the defendants took the

casino’s money by threatening to use force or violence against

the casino’s property or its employees and patrons who were

present at the time of the taking or obtaining of the property,

that at least one casino patron reported the robbery to casino

security, and that other patrons reported the robbery to casino

employees.   Therefore, the jury rationally could have found that

the defendants obstructed interstate commerce by robbery.     See 18

U.S.C. § 1951(b)(1); Jaramillo, 42 F.3d at 923.    Accordingly, the

evidence was sufficient to sustain Wilson’s conviction for aiding

and abetting obstruction of interstate commerce.

     AFFIRMED.